Exhibit 10.1 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (“Agreement”) made this 12th day of February, 2010 by and among On Demand Heavy Duty, Corp., a Nevada corporation (the “Parent”), China Executive Education Corp., a Nevada Corporation (the “Merger Sub”) wholly owned by the Parent, SURMOUNTING LIMIT MARKETING ADVISER LIMITED, a Hong Kong corporation (the “Company”), the sole shareholder of the Company, MAGIC DREAM ENTERPRISES LTD, a BVI corporation (“Magic Dream”), Hangzhou MYL Business Administration Consulting Co., Ltd, a PRC corporation (“Hangzhou MYL”) and all its subsidiaries, and Hangzhou MYL Commercial Service Co., Ltd., a PRC corporation (“Hangzhou Commercial”), the shareholders of Hangzhou Commercial and its subsidiaries and the beneficiaries to this Agreement (collectively, the “Sellers”). R E C I T A L S: A.The respective Boards of Directors of the Parent and the Company have determined that an acquisition of the Company by the Merger Sub and then the merger of the Merger Sub with and into the Parent (the “Merger”), upon the terms and subject to the conditions set forth in this Agreement, would be fair and in the best interests of their respective shareholders, and such Boards of Directors have approved such Merger, pursuant to which shares of Common Stock of the Company (“Company Common Stock”) issued and outstanding immediately prior to the Effective Time of the Merger (as defined in Section 1.03) and all securities convertible or exchangeable into Company Common Stock (including by reservation for future issuances) will be exchanged for the right to receive 98% of Common Stock of the Parent (“Parent Common Stock”) other than Dissenting Shares (as defined in Section 2.01(d)). B.The Parent, the Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Merger. C.For federal income tax purposes, the parties intend that the Merger shall qualify as reorganization under the provisions of Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”). NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, the parties agree as follows: ARTICLE I: THE MERGER AND MERGER CONSIDERATION 1.01The Merger and Consideration. Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the Nevada Corporations Code (the “Nevada Statutes”), the Merger Sub shall acquire the Company and then shall be merged with and into the Parent at the Effective Time of the Merger. The Company will become a wholly owned subsidiary of the Parent upon which the Merger Sub shall no long exist, and Parent’s name will change to the Merger Sub’s name, pursuant to section 92A.180 of the Nevada Statutes.The Merger Sub shall issue to the Sellers and their designees, (1) 20 shares or such number of shares of the common stock of the Merger Sub which shall constitute no more than 10% ownership interest in the Merger Sub and which shall be converted into approximately 21,560,000 shares of the Parent Common Stock,in exchange for all the shares of the capital stock of the Company. Upon the completion of the Merger, the Sellers and their designees shall own approximately 98% of Parent Common Stock issued and outstanding. 1 1.02Closing. Unless this Agreement shall have been terminated and the transactions herein contemplated shall have been abandoned pursuant to Section 7.01 and subject to the satisfaction or waiver of the conditions set forth in Article VI, the closing of the Merger (the “Closing”) will take place at 10:00 a.m. on the business day upon satisfaction of the conditions set forth in Article VI (or as soon as practicable thereafter following satisfaction or waiver of the conditions set forth in Article VI) (the “Closing Date”), at the offices of Troutman Sanders LLP in New York, unless another date, time or place is agreed to in writing by the parties hereto. 1.03Effective Time of Merger. As soon as practicable following the satisfaction or waiver of the conditions set forth in Article VI, the parties shall file articles of merger (the “Articles of Merger”) executed in accordance with the relevant provisions of the Nevada Statutes and shall make all other filings or recordings required under the Nevada Statutes. The Merger shall become effective at such time as the Certificate of Merger are duly filed with the Secretary of State of Nevada or at such other time as is permissible in accordance with the Nevada Statutes and as the Parent and the Company shall agree should be specified in the Certificate of Merger (the time the Merger becomes effective being the “Effective Time of the Merger”). The Parent shall use reasonable efforts to have the Closing Date and the Effective Time of the Merger to be the same day. 1.04Effects of the Merger. The Merger shall have the effects set forth in the applicable provisions of the Nevada Statutes. 1.05Articles of Incorporation; Bylaws; Purposes. (a) The Certificate of Incorporation of the Parent in effect immediately prior to the Effective Time of the Merger shall be the Certificate of Incorporation of the Parent until thereafter changed or amended as provided therein or by applicable law. (b) The Bylaws of the Parent in effect at the Effective Time of the Merger shall be the Bylaws of the Parent until thereafter changed or amended as provided therein or by applicable law. 2 (c) The purposes of the Parent and the total number of its authorized capital stock shall be as set forth in the Certificate of Incorporation of the Parent in effect immediately prior to the Effective Time of the Merger until such time as such purposes and such number may be amended as provided in the Certificate of Incorporation of the Parent and by applicable law. 1.06Directors. Mr. Kaien Liangshall be the directors and Chairmanof the Parent, and its subsidiary at the Effective Time of the Merger. Mr. Kaien Liang’s appointment as a director and Chairmanshall be effective until the earlier of his resignation or removal or until his respective successor is duly elected and qualified, as the case may be. 1.07Officers. The officers of the Company at the Effective Time of the Merger shall be the officers of the Parent and its subsidiary, until the earlier of their resignation or removal or until their respective successors are duly elected and qualified, as the case may be.Mr. Kaien Liang shall be elected Chairman of board of director and Chief Executive Officer of the Parent. ARTICLE II: EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS 2.01Effect on Capital Stock. As of the Effective Time of the Merger, by virtue of the Merger and without any action on the part of the holders of shares of Company Common Stock or any shares of capital stock of the Merger Sub: (a) Common Stock of the Merger Sub. Each share of common stock of the Merger Sub issued and outstanding immediately prior to the Effective Time of the Merger shall be converted into shares of Parent Common Stock and shall be the issued and outstanding capital stock of the Parent. (b) Cancellation of Parent-Owned Merger Sub Common Stock. Each share of Common Stock of the Merger Sub that is owned by the Parent shall automatically be cancelled and retired and shall cease to exist, and no Parent Common Stock or other consideration shall be delivered or deliverable in exchange therefore. (c) Conversion of Company Common Stock. Except as otherwise provided herein, each issued and outstanding share of Merger Sub Common Stock shall be converted into fully paid and nonassessable shares of Parent Common Stock in accordance with the Exchange Ratio described in Section 2.02. 3 (d) Dissenting Shares. Notwithstanding anything in this Agreement to the contrary, shares of Company Common Stock issued and outstanding immediately prior to the Effective Time of the Merger held by a holder (if any) who has the right to demand payment for and an appraisal of such shares as provided under the Nevada Statutes, if applicable, (“Dissenting Shares”) shall not be converted into a right to receive Merger Consideration unless such holder fails to perfect or otherwise loses such holder’s right to such payment or appraisal, if any. If, after the Effective Time of the Merger, such holder fails to perfect or loses any such right to appraisal, each such share of such holder shall be treated as a share that had been converted as of the Effective Time of the Merger into the right to receive Merger Consideration in accordance with this Section 2.01. The Company shall give prompt notice to the Parent of any demands received by the Company for appraisal of shares of Company Common Stock, and the Parent shall have the right to participate in all negotiations and proceedings with respect to such demands.
